PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/371,481
Filing Date: 1 Apr 2019
Appellant(s): Rosanoff, Andrea



__________________
Gary P. Oakeson
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 03/28/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/02/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Argument in response to the rejection of claims 1 and 37-39 under 35 U.S.C. 102(a)(1) as being anticipated by Diezel (US 5,679,359)
Appellant argues that Diezel does not anticipate the pending claims because Diezel does not teach the independent claim element of a cream composition formulated to transdermally deliver magnesium through the skin for uptake into internal human tissues and internal cells. Appellant argues that “Diezel does not teach transdermal delivery … Diezel teaches that “penetration [occurs] into the skin.” [Col. 2 line 11]. This is NOT transdermal delivery.” (emphasis original).
This is not persuasive because instant claims are drawn to a composition and not to a method of delivering magnesium transdermally. All the structural components and the concentration range of magnesium chloride recited in claim 1 are taught by Diezel. The structural components are also arranged in the same type of composition, i.e., in a cream composition, by Diezel (Abstract, Col. 1, lines 44-46, Examples 2-3 – Col. 3, line 25 to Col. 4, line 48, claims 1-3). The limitation of transdermal delivery of magnesium to internal human tissues is a future intended use of the claimed composition. The intended use is not given patentable weight in composition claims. The “wherein” clause in claim 1 (reciting that “the cream composition has a smooth, creamy texture and is formulated to transdermally deliver magnesium through the skin for uptake into internal human tissues and internal cells”) does not add a structural limitation to the claim, it merely describes a future intended use that is not given patentable weight. 
Moreover, the transdermal delivery of magnesium to internal human tissues and internal cells is an inherent property that is associated with the claimed cream composition and is inseparable from it. Although Diezel does not expressly disclose that their cream composition transdermally delivers magnesium, all the components of the composition recited in instant claims 1 and 37-39, the form of the composition, i.e., a cream, as well as application of the cream composition on the skin, are all taught by Diezel (Abstract, Col. 1, lines 44-46 - Examples 2-3 – Col. 3, line 25 to Col. 4, line 48, claims 1-3). The inherent properties associated with the cream composition, e.g., transdermal delivery of magnesium, are inseparable from the cream composition taught by Diezel. 
 The limitation of the transdermal cream composition comprising from about 8 wt% to 30 wt% magnesium chloride is anticipated by the concentration of magnesium chloride of 0.5% and 30% by weight (Col. 1, lines 61-65 and claims 1-3), and the calculated concentration of magnesium chloride in Example 4 at the upper limit of 10 g out of 100 g, which is 10% by weight, and is within the claimed range of about 8 wt% to about 30 wt% magnesium chloride (Col. 4, lines 26-48), as taught by Diezel. Instant claims 1 and 37-39 do not recite any other specific weight or concentration ranges that distinguish the claimed cream composition from that taught by Diezel. Since Diezel teaches the same cream composition containing the same components, the claimed inherent characteristic of transdermal delivery of magnesium through the skin for uptake into internal human tissues and internal cells necessarily flows from the teachings of Diezel. MPEP 2112.01(I) states that: “When the structure recited in the reference is identical to that of the claims, the claimed properties are presumed to be inherent.” 
As noted above, instant claims are drawn to a composition, and all the structural components, including the concentration range of magnesium chloride recited in claim 1, are taught by Diezel. Therefore, the property of transdermal delivery of magnesium is also taught by Diezel. MPEP 2112.01(II) states that for composition claims, if the composition is physically the same, it must have the same properties. “Products of identical chemical compositions cannot have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Appellant refers to Exhibit 1 (Brown, M. et. al (2006) Dermal and Transdermal Drug Delivery Systems: Current and Future Prospects, Drug Delivery 13 175-187) and argues that Diezel teaches penetration into the skin and therefore teaches topical delivery. Appellant argues that topical delivery is not the same as transdermal delivery, and Diezel does not teach penetration through the skin, nor does it teach or suggest transdermal delivery.
This is not persuasive because, as stated above, instant claims are drawn to a composition, and more specifically, to a cream composition. The components of the claimed composition and the form of the composition, i.e., a cream (which is applied to the skin), are all taught by Diezel. Both the claimed cream composition and the cream composition taught by Diezel are applied to the skin. Appellant’s submission of the Brown et al. reference (Exhibit 1) has been fully considered but is not persuasive because, as discussed above, the limitation of transdermal delivery is a future intended use which is not given patentable weight. Moreover, the limitation of transdermal delivery is an inherent property of the cream composition, which is taught by the prior art. Also, nothing in claims 1 and 37-39 distinguishes the composition from the composition disclosed by Diezel. The same components, including the specific weight percent range of the magnesium chloride, are taught by Diezel. There are no limitations, for example, specific weight percent ranges for the at least one diluent, the at least one emulsifier, and the at least one fat soluble component, which distinguish over Diezel, and which specifically correspond with transdermal delivery into internal human tissues and internal cells. 
Appellant argues that the limitation of transdermal delivery is a functional limitation of the composition, and it does not matter that the claim is not a “method of delivering claim” as asserted by the USPTO. 
This is not persuasive because even if the limitation of transdermal delivery is considered a functional limitation of the composition, this does not provide any structural or manipulative distinction to the composition. The functional limitation of transdermal delivery does not add any structural components or concentration ranges for the structural components to distinguish the claimed composition from the cream composition disclosed by the prior art, i.e., Diezel. The functional limitation of transdermal delivery is merely a statement of intended use which is not given patentable weight since it does not add any further limitations relating to the cream composition. Moreover, as discussed above, the transdermal delivery limitation is also an inherent property which is inseparable from and necessarily flows from the cream composition taught by Diezel.
Appellant argues that: “this limitation is not an intended use limitation as asserted by the USPTO because the limitation necessitates that the composition be formulated in a manner that permits transdermal delivery of the magnesium therein to internal human tissues and internal cells. This limitation necessitates a specific compositional make-up for the claimed composition. The claimed composition must be formulated in a manner that permits transdermal delivery of magnesium through the skin for uptake into internal human tissues and internal cells, otherwise a product would not read on this claim. This limitation contributes to the patentability of the claim.”
This is not persuasive because the asserted “specific compositional makeup” of the claimed composition is clearly taught by Diezel. Each claimed component, the concentration range of the claimed magnesium chloride, and the form of the composition, i.e., a cream composition, are all taught by Diezel (Abstract, Col. 1, lines 44-46 and lines 61-65, Examples 2-3 – Col. 3, line 25 to Col. 4, line 48, claims 1-3). The claims do not recite any structural limitation of the cream composition which distinguishes it from the cream composition of Diezel. Since Diezel teaches the claimed composition, Diezel’s composition is capable of the same transdermal delivery recited in the instant claims. 
Appellant argues that: “The USPTO is ignoring the fact that not every diluent, emulsifier, and fat soluble component will allow for transdermal delivery … The transdermal delivery limitation imparts a specific compositional make-up that is not taught in Diezel.”
This is not persuasive because instant claims 1 and 37-39 do not recite any specific diluent, emulsifier, and fat soluble component. The recited limitation of at least one diluent is anticipated by the inclusion of water in Example 4 (Col. 4, lines 26-48), as taught by Diezel. The recited limitation of at least one emulsifier is anticipated by the inclusion of emulsifiers (Col. 2, lines 7-14), and the water-in-oil or as oil-in-water emulsions (Col. 1, lines 54-58), as taught by Diezel. The recited limitation of at least one fat soluble component is anticipated by the inclusion of dl-α-tocopherol and Miglyol (Col. 4, lines 26-48), as taught by Diezel. Therefore, Diezel teaches the “specific compositional make-up” as recited in instant claim 1. Since instant claim 1 does not recite any other specific components or distinguishing concentration ranges for the components, Appellant’s argument of the “transdermal delivery limitation imparts a specific compositional make-up that is not taught in Diezel” is not commensurate with the scope of the claims. 
Appellant argues that “… with respect to claims 37-39 Diezel does not indicate that the preparations therein transdermally delivers the magnesium chloride within the body in an amount effective to alleviate or prevent any of the claimed conditions ...”
This is not persuasive because claims 37-39 are drawn to a composition and not to a method of delivering magnesium or a method of alleviating or preventing any of the conditions recited in instant claims 37-39. The recited alleviation of symptoms and treatment of conditions/diseases are considered future intended uses which are not given patentable weight in composition claims. Moreover, as discussed above, the treatment of conditions/diseases are also considered inherent properties of the composition which are inseparable from the composition. Since the composition is taught by Diezel the recited treatment of conditions/diseases is also necessarily present. Claims 37-39 do not add any structural limitations to distinguish over the cream composition disclosed by Diezel.

Argument in response to the rejection of claims 1-2, 4, 12-16, 18-19, and 36-40 under 35 U.S.C. 103 as being unpatentable over Diezel in view of Lintner et al. (US 2009/0017147 A1)
Appellant reasserts and reaffirms their discussion regarding Diezel.
The arguments regarding Diezel have been fully addressed above.
Appellant argues that Lintner does not correct the deficiency in Diezel regarding transdermally delivering magnesium through the skin for uptake into internal human tissues and internal cells. Appellant argues that Lintner does not teach magnesium, which is a mineral, as an active ingredient for delivery, and that “while the topical compositions taught by Lintner can include creams [¶s 0379-0382], the creams are not designed for transdermal delivery of magnesium.”
This is not persuasive because Lintner is not relied upon for teaching magnesium in the cream. The primary reference, Diezel, teaches this limitation. The limitation regarding transdermal delivery of magnesium is a future intended use of the claimed composition. The intended use is not given patentable weight in composition claims. 
Appellant argues that “with respect to claims 2, 13, and 40, the prior art cannot be combined as asserted to arrive at the claimed invention … One skilled in the art would have no articulated reason to specifically combine the claimed emulsifiers from those taught in Lintner with the preparations of Diezel … While Lintner teaches cetearyl olivate and sorbitan olivate as emulsifiers, Lintner does so in a laundry list and does not provide any articulated reason for one skilled in the art to choose the claimed emulsifiers in a transdermal composition for delivery of magnesium over any others. Lintner specifically teaches over 100 emulsifiers … [¶0325-0329]. The quantity of over 100 emulsifiers taught in Lintner are not small and easily traversed.”
This is not persuasive because the Examiner did not rely upon the 100 emulsifiers cited in [0325]-[0329] of Lintner to address the limitations regarding the emulsifier comprising at least one of cetearyl olivate or sorbitan olivate (instant claim 2). The Examiner specifically relied upon the teaching of cetearyl olivate and sorbitan olivate which are disclosed in a finite group of cationic emulsifiers by Lintner ([0365]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose from a finite number of predictable cationic emulsifiers in cream compositions with a reasonable expectation of success of producing a functional product. Both Diezel and Lintner are drawn to compositions which are applied to the skin for beneficial skin protecting and improving effects, and it is obvious to combine prior art elements according to known methods to yield predictable results. Please see MPEP 2141. One of ordinary skill in the art would have found it obvious to add various emulsifiers as taught by Lintner in the cream composition of Diezel since Diezel discloses water-in-oil or oil-in-water emulsions (Col. 1, lines 54-58), as well as emulsifiers (Col. 2, lines 7-14). One of ordinary skill in the art would have had a reasonable expectation of success of incorporating the cationic emulsifiers of Lintner in place of the emulsifiers taught by Diezel and producing a functional skin care product containing magnesium chloride.
Appellant argues that “Paragraph 0365 is one of many paragraphs in Lintner in which Lintner breaks down all the potential hydrophilic surfactants presented therein into subclasses. [See ¶s 0355-0375] ... The appearance of a smaller list in a single paragraph does not diminish the entirety of these teachings in Lintner … the USPTO has not presented any reason why one skilled in the art would specifically limit the cationic emulsifiers to those specifically presented in paragraph 0365 of Lintner while not also considering the cationic emulsifiers taught in paragraphs 0364, 0366, 0367, and 0368 of Lintner … The combination of Diezel and Lintner simply do not provide any articulated reason and the USPTO has not presented any other articulated reason for this narrowing and selection.”     
This is not persuasive because one of ordinary skill in the art would have found it obvious to choose from any of the emulsifiers disclosed by Lintner and have a reasonable expectation of success in producing a functional cream emulsion formulation since they are disclosed as being suitable for inclusion in cream compositions. The number of choices of surfactants disclosed by Lintner is immaterial. One of ordinary skill in the art would have considered all the disclosed choices as equally obvious in the absence of any criticality. [0366] in the Lintner reference discloses quaternary ammonium salt cationic surfactants and was not relied on for teaching cetearyl olivate or sorbitan olivate. Similarly, [0367] and [0368] in the Lintner reference were not relied on since they do not disclose the claimed emulsifiers cetearyl olivate or sorbitan olivate. However, the Examiner relied on Paragraph [0365] since it discloses a finite list of cationic emulsifiers, including cetearyl olivate and sorbitan olivate. One of ordinary skill in the art would have found it obvious to choose from this finite list of predictable cationic emulsifiers in an emulsion formulation with a reasonable expectation of success in producing a functional emulsion formulation. According to MPEP 2143(I)(E), an exemplary rationale for obviousness includes ““Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.”
One of ordinary skill in the art would have been motivated to use the emulsifiers and co-emulsifiers, including the cetearyl olivate and sorbitan olivate, and shea butter disclosed by Lintner, in the cream composition of Diezel because both references are drawn to the preparation of compositions which are applied to the skin for beneficial skin protecting and improving effects, and it is obvious to combine prior art elements according to known methods to yield predictable results. Please see MPEP 2141. One of ordinary skill in the art would have found it obvious to add various emulsifiers and co-emulsifiers as taught by Lintner in the composition of Diezel since both references teach emulsion formulations, including water-in-oil or oil-in water emulsions (Diezel - Col. 1, lines 54-58, Lintner – [0056], [0305], [0306], [0350]), as well as emulsifiers (Diezel - Col. 2, lines 7-14, Lintner – [0365]). One of ordinary skill in the art would have had a reasonable expectation of success of producing a functional skin care product containing magnesium chloride by using the emulsifiers and co-emulsifiers of Lintner (Abstract, [0365], Example 17, [0061]) in the water-in-oil or oil-in-water emulsions of Diezel (Col. 1, lines 54-58).
Appellant argues that “… with respect to dependent claims 2 and 14, selecting the at least one fat soluble component to include Butyrospermum parkii based on the teaching of Lintner is also based on infinite options which are not small and easily traversed … ”
This is not persuasive because one of ordinary skill in the art would have found it obvious to use any of the fat soluble components disclosed in [0061] by Lintner since Lintner teaches that additional ingredients should be suitable for application to human keratinous tissue (hair, nails, skin, lips) without undue toxicity, incompatibility, instability, allergic response, and the like within the scope of sound medical judgment by Lintner ([0060]). One of ordinary skill in the art would have a reasonable expectation of success in using any of the six oils or fat soluble components, which is a finite number of predictable oils, disclosed in [0061] by Lintner, in the water-in-oil or oil-in-water emulsions of Diezel. [0061] in the Lintner reference includes materials which can be added to the composition, including actives, cosmetic astringents, film formers, UV absorbers, etc. and not just oils. Lintner clearly teaches a limited list of six oils of natural origin which includes shea butter ([0061]). MPEP 2141 states that it is obvious to choose from a finite number of identified, predictable solution, with a reasonable expectation of success. One of ordinary skill in the art would have been motivated to select an oil of natural origin from the finite list of six oils taught by Lintner [0061], such as shea butter, incorporate it as the fat soluble component in the water-in-oil or oil-in-water emulsions taught by Diezel (Col. 1, lines 54-58), and have a reasonable expectation of success in producing a functional cream composition. 
Appellant argues that “The USPTO's assertion completely ignores the teaching of the handbook in paragraph 0061 … This paragraph is one of the many teachings of oils in Lintner. Lintner includes the term oil over 130 times and also teaches other subsets of oils including essential oils, silicon oils, organic conditioning oils, hydrocarbon oils, and synthetic oils … There is no reason for one skilled in the art to choose and select any specific components from the infinite laundry lists of non-limiting items presented in Lintner. Lintner literally cites an entire book of materials …”
This is not persuasive because the number of choices disclosed in the prior art reference is immaterial. All of the disclosed choices are equally obvious in the absence of any criticality. Appellant has not presented any unexpected or critical evidence related to the claimed components, i.e., the diluent, emulsifier, or the fat soluble component. 
One of ordinary skill in the art would have found it obvious to use components which are safe and beneficial for application to the skin. For example, one of ordinary skill in the art would have found it obvious to use fat soluble components, such as shea butter, that are known to be used in compositions for application to the skin with the benefits of moisturizing and softening the skin. Shea butter is not an esoteric choice for one of ordinary skill in the art. Shea butter is a well-known and safe fat soluble component or oil. This is evidenced by its inclusion in the CTFA Cosmetic Ingredient Handbook, referenced by Lintner ([0061]). One of ordinary skill in the art would have found it obvious to use a commonly known fat soluble component or oil of natural origin such as the shea butter taught by Lintner in the cream composition of Diezel. 
The selection of shea butter as a fat soluble component, which was specifically identified and listed as an oil of natural origin to be used in compositions for application to the skin, from a list of components in the CTFA Cosmetic Ingredient Handbook, Tenth Edition, would have been immediately apparent as useful to one of ordinary skill in the art. 
Moreover, according to MPEP 2141 (I), in KSR “Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” Id. At 415-16, 82 USPQ2d at 1395.” (emphasis added). In the present case, it would have been obvious to combine familiar elements, e.g., the well-known fat soluble components including shea butter, as well as the emulsifiers cetearyl olivate or sorbitan olivate, as taught by Lintner, in the oil-in-water or water-in-oil emulsion formulations of Diezel, in order to yield a predictable result, i.e., produce a functional cream emulsion formulation. 

Argument in response to the rejection of claims 1-2, 4-8, 12-19, and 36-40 under 35 U.S.C. 103 as being unpatentable over Diezel in view of Lintner et al. and Stella et al. (US 2005/0276829 A1)
Appellant reasserts and reaffirms their discussion regarding Diezel and Lintner.
The arguments regarding Diezel and Lintner have been fully addressed above.
Appellant argues that: “The compositions in Stella include "surface" actives and are not configured for transdermal delivery. Nothing in Stella would otherwise suggest this. Further, Stella does not teach that the compositions include magnesium chloride. Therefore, Stella does not teach or otherwise suggest a composition that is formulated to transdermally deliver magnesium through the skin for uptake into internal human tissues and internal cells.”
This is not persuasive because as discussed above, instant claims are drawn to a composition and not to a method of delivering magnesium transdermally. The limitation of transdermal delivery of magnesium to internal human tissues is a future intended use of the claimed composition. The intended use is not given patentable weight in composition claims. The “wherein” clause in claim 1 (reciting that “the cream composition has a smooth, creamy texture and is formulated to transdermally deliver magnesium through the skin for uptake into internal human tissues and internal cells”) does not add a structural limitation to the claim, it merely describes a future intended use that is not given patentable weight. 
Stella is not relied upon for teaching magnesium chloride. The primary reference, Diezel, teaches this limitation.
Appellant argues that with respect to claims 2, 13, and new claim 40, Stella does not teach or otherwise suggest an emulsifier including at least one of cetearyl olivate or sorbitan olivate, and that the surfactants taught in Stella do not include cetearyl olivate or sorbitan olivate. 
This is not persuasive because the limitations of claims 2, 13, and new claim 40, are rendered obvious by the teaching of a finite list of cationic emulsifiers, including cetearyl olivate and sorbitan olivate, by Lintner ([0365]). One of ordinary skill in the art would have found it obvious to add various emulsifiers as taught by Lintner in the cream composition of Diezel since Diezel discloses water-in-oil or oil-in-water emulsions (Col. 1, lines 54-58), as well as emulsifiers (Col. 2, lines 7-14). One of ordinary skill in the art would have had a reasonable expectation of success of incorporating the cationic emulsifiers of Lintner in place of the emulsifiers taught by Diezel and producing a functional skin care product containing magnesium chloride. 
Stella is relied upon for teaching an emulsifying wax ([0139]). The teaching of Stella is properly combined with the teachings of Diezel and Lintner because all the references are drawn to the preparation of personal care compositions which are applied to the skin, and it is obvious to combine prior art elements according to known methods to yield predictable results. Please see MPEP 2141. Moreover, one of ordinary skill in the art would have been motivated to add the emulsifying wax POLAWAX NF of Stella et al. in the skin cream of Diezel and Lintner et al. because Stella et al. disclose that this material is an emulsifier ([0139]). One of ordinary skill in the art would find it beneficial to use the emulsifying wax of Stella et al. in the emulsion of Diezel (including water-in-oil emulsions or oil-in-water emulsions – Col. 1, lines 54-58) and have a reasonable expectation of producing a stable skin cream emulsion formulation.

Argument in response to the rejection of claims 1-2, 4, 12-16, 18-22, and 36-40 under 35 U.S.C. 103 as being unpatentable over Diezel in view of Lintner et al. and Maor et al. (US 2010/0111878 A1)
Appellant argues that
This is not persuasive because 
Appellant reasserts and reaffirms their discussion regarding Diezel and Lintner.
The arguments regarding Diezel and Lintner have been fully addressed above.
Appellant argues that the compositions of Maor are designed for topical administration and constitute skin care or demo-pharmaceutical compositions for cosmetic and skin care applications. Appellant argues that a key word search indicates that Maor does not include the term “transdermal,” and that Maor does not teach or otherwise suggest transdermal delivery and does not correct this deficiency of Diezel and Lintner. 
This is not persuasive because as discussed above, instant claims are drawn to a composition and not to a method of delivering magnesium transdermally. The limitation of transdermal delivery of magnesium to internal human tissues is a future intended use of the claimed composition. The intended use is not given patentable weight in composition claims. The “wherein” clause in claim 1 (reciting that “the cream composition has a smooth, creamy texture and is formulated to transdermally deliver magnesium through the skin for uptake into internal human tissues and internal cells”) does not add a structural limitation to the claim, it merely describes a future intended use that is not given patentable weight. 
Maor is relied upon for teach caprylyl glycol in combination with phenoxyethanol, and is properly combined with Diezel and Lintner because all the references are drawn to skin care cream compositions which are applied to the skin, and it is obvious to combine prior art elements according to known methods to yield predictable results. Please see MPEP 2141. Moreover, one of ordinary skill in the art would have been motivated to add a combination of preservatives as taught by Maor et al. in the skin cream of Diezel in order to produce a stable skin cream emulsion formulation. 

Argument in response to the rejection of claims 1-2, 4, 12-16, 18-24, and 36-40 under 35 U.S.C. 103 as being unpatentable over Diezel in view of Lintner et al. and Beyer et al. (US 2016/0303033 A1)
Appellant reasserts and reaffirms their discussion regarding Diezel and Lintner.
The arguments regarding Diezel and Lintner have been fully addressed above.
Appellant argues that Beyer does not teach or otherwise suggest a composition that is formulated to transdermally deliver magnesium through the skin for uptake into internal human tissues and internal cells, Beyer does not teach or otherwise suggest that magnesium chloride, and does not teach or otherwise suggest that magnesium can be transdermally delivered through the skin for uptake into internal human tissues and internal cells.
This is not persuasive because as discussed above, instant claims are drawn to a composition and not to a method of delivering magnesium transdermally. The limitation of transdermal delivery of magnesium to internal human tissues is a future intended use of the claimed composition. The intended use is not given patentable weight in composition claims. The “wherein” clause in claim 1 (reciting that “the cream composition has a smooth, creamy texture and is formulated to transdermally deliver magnesium through the skin for uptake into internal human tissues and internal cells”) does not add a structural limitation to the claim, it merely describes a future intended use that is not given patentable weight. 
Appellant argues that Beyer does not teach or otherwise suggest an emulsifier including at least one of cetearyl olivate or sorbitan olivate and does not correct this deficiency. Appellant argues that the surfactants taught in Beyer do not include cetearyl olivate or sorbitan olivate. 
This is not persuasive because Beyer is not relied upon for teaching at least one of cetearyl olivate or sorbitan olivate. Lintner teaches this limitation. Beyer is relied upon for curing the deficiency regarding benzyl alcohol, benzoic acid, and sorbic acid, as recited in instant claim 23. Beyer is properly combined with Diezel and Lintner because all the references are drawn to skin care cream compositions which are applied to the skin, and it is obvious to combine prior art elements according to known methods to yield predictable results. Please see MPEP 2141. Moreover, one of ordinary skill in the art would have been motivated to add a combination of preservatives as taught by Beyer et al. in the skin cream of Diezel in order to produce a stable skin cream emulsion formulation.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ARADHANA SASAN/Primary Examiner, Art Unit 1615                                                                                                                                                                                                        
Conferees:
/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615    
                                                                                                                                                                                                    /FREDERICK F KRASS/Supervisory Patent Examiner, Art Unit 1612                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.